Per Curiam.
Defendant was tried by jury and *720convicted of statutory rape. MCLA 750.520; MSA 28.788. Thereafter sentenced to a prison term of not less than 10 nor more than 20 years, defendant appeals as of right.
While defendant raises numerous issues on appeal one is dispositive and mandates reversal.
During the course of the trial the prosecutor asked: (1) defendant’s wife if she was a "God fearing woman”; (2) defendant’s sister if the defendant was a "religious man”; and (3) defendant’s mother if defendant was a "God fearing man”.
Questions such as the above are of the nature condemned and held to be reversible error in People v Hall, 391 Mich 175; 215 NW2d 166 (1974), and People v Bouchee, 400 Mich 253; 253 NW2d 626 (1977). Nor can defendant’s conviction be saved by People v Burton, 401 Mich 415, 418; 258 NW2d 58 (1977), where swift action on the part of the trial judge cured any error. Unlike Burton, supra, nothing was done by the trial judge, in the instant case, to correct the obviously improper questions by the prosecutor.
Resolution of the foregoing issue being dispositive, discussion of defendant’s remaining allegations of error is rendered unnecessary.
Reversed and remanded for a new trial.